 
Exhibit 10.3
 
Execution Version


PLEDGE AND SECURITY AGREEMENT
 
THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of March 31,
2011 made by CT LEGACY REIT MEZZ BORROWER, INC., a Maryland corporation (the
“Pledgor”), having offices at c/o Capital Trust, Inc., 410 Park Avenue, New
York, NY  10022, in favor of FIVE MILE CAPITAL II CT MEZZ SPE LLC, a Delaware
limited liability company (“Lender”), having an address c/o Five Mile Capital
Partners LLC, Three Stamford Plaza, 301 Tresser Blvd., 12th Floor, Stamford, CT
06901.
 
RECITALS
 
WHEREAS, Pledgor and Lender are parties to that certain Mezzanine Loan Agreement
dated as of the date hereof (the “Mezzanine Loan Agreement”) whereby Lender has
agreed to among other things, make a mezzanine loan to Pledgor in the principal
amount of $83,000,000.00 (the “Mezzanine Loan”);
 
WHEREAS, Pledgor owns one hundred percent (100%) of the limited liability
company membership interests in CT Legacy Asset, LLC, a Delaware limited
liability company (the “Pledged Entity”).
 
WHEREAS, Lender requires that this Agreement be executed and delivered as a
condition to Lender entering into the Mezzanine Loan Documents.
 
NOW, THEREFORE, as an inducement to Lender to enter into the Mezzanine Loan
Agreement, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Pledgor hereby agrees for the
benefit of the Lender as follows:
 
1.           Defined Terms; Construction.
 
(a)           As used in this Agreement, the following terms have the meanings
set forth in or incorporated by reference below:
 
“Article 8 Matter” means any action, decision, determination or election by the
Pledged Entity or its member(s) that its membership interests or other equity
interests, or any of them, be, or cease to be, a “security” as defined in and
governed by Article 8 of the Code, and all other matters related to any such
action, decision, determination or election.
 
“Assignment of Interest” has the meaning set forth in Section 3(a) hereof
 
“Code” means the Uniform Commercial Code from time to time in effect in the
State of New York; provided that if, by reason of mandatory choice of law
provisions of the validity or perfection of Lender’s security interest in the
Collateral or any part thereof is governed by the Uniform Commercial Code or
other similar law as in effect in a jurisdiction other than New York, “Code”
means the Uniform Commercial Code or such similar law as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such validity or
perfection.
 
 
 

--------------------------------------------------------------------------------

 
 
“Collateral” has the meaning set forth in Section 2 hereof.
 
“Debt” means the outstanding principal amount of the Mezzanine Loan, together
with all interest (including PIK Interest) accrued and unpaid thereon and any
and all other amounts due and payable under the Mezzanine Loan Documents.
 
“Entity Agreement” means the limited liability company operating agreement of
the Pledged Entity.
 
“Financing Statements” has the meaning set forth in Section 3(b) hereof.
 
“Lender” has the meaning set forth in the introductory paragraph.
 
“Mezzanine Loan” has the meaning set forth in the Recitals.
 
“Mezzanine Loan Agreement” has the meaning set forth in the Recitals.
 
“Obligations” means all of Pledgor’s payment and performance obligations
pursuant to the Mezzanine Loan Documents, including without limitation, the
obligation to repay to Lender the entire Debt and to perform all covenants and
obligations, as and when provided therein.
 
“Organizational Document” has the meaning set forth in Section 2(v) hereof.
 
“Pledged Company Interests” means the limited liability company membership
interests of Pledgor in the Pledged Entity, together with all limited liability
company membership interest certificates evidencing such foregoing membership
interests, and options or rights of any nature whatsoever which may be issued or
granted by the Pledged Entity to Pledgor while this Agreement is in effect.
 
“Pledged Entity” has the meaning set forth in the Recitals.
 
“Pledgor” has the meaning set forth in the introductory paragraph.
 
“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Code in effect on the date hereof and, in any event, shall include all
dividends or other income from the Pledged Company Interests, collections
thereon or distributions with respect thereto, but excluding only any
distributions received by Pledgor and further distributed to its constituent
members in accordance with the express terms of the Mezzanine Loan Agreement.
 
(b)           Terms used herein but not otherwise defined herein shall have the
respective meanings ascribed to them in the Mezzanine Loan Agreement.
 
(i)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section, subsection,
schedule and exhibit references are to this Agreement unless otherwise
specified.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           The words “include” and “including” when used in this Agreement
shall be deemed to be followed by the words “but not limited to.”
 
2.           Pledge; Grant of Security Interest.  Pledgor hereby pledges and
grants to the Lender, as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations, a first priority security interest in all of
Pledgor’s right, title and interest to the following (the “Collateral”):
 
(i)           all Pledged Company Interests;
 
(ii)           all securities, moneys or property representing dividends or
interest on any of the Pledged Company Interests, or representing a distribution
in respect of the Pledged Company Interests, or resulting from a split up,
revision, reclassification or other like change of the Pledged Company Interests
or otherwise received in exchange therefor, and any subscription warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Company Interests, but excluding only any distributions received by
Pledgor and further distributed to its constituent members in accordance with
the express terms of the Mezzanine Loan Agreement;
 
(iii)           all right, title and interest of Pledgor in, to and under any
policy of insurance payable by reason of loss or damage to the Pledged Company
Interests and any other Collateral;
 
(iv)           all rights, privileges, authority and power arising from
Pledgor’s interest in the Pledged Entity (provided, however, that, so long as no
Event of Default has occurred, Pledgor may exercise such rights, privileges,
authority and power vested in Pledgor as the sole member of the Pledged Entity)
and ownership of the Collateral;
 
(v)           the capital of Pledgor in the Pledged Entity and any and all
profits, losses, distributions and allocations attributable thereto as well as
the proceeds of any distribution thereof, whether arising under the terms of any
of the following documents: the Entity Agreement, the Pledged Entity’s
certificate of formation, any certificates of limited liability company
membership interests of the Pledged Entity, and all amendments or modifications
of any of the foregoing (each an “Organizational Document” and collectively, the
“Organizational Documents”), but excluding only any distributions received by
Pledgor and further distributed to its constituent members in accordance with
the express terms of the Mezzanine Loan Agreement;
 
(vi)           all other payments, if any, due or to become due to Pledgor in
respect of the Collateral, under or arising out of any Organizational Document
of the Pledged Entity, or otherwise, whether as contractual obligations,
damages, insurance proceeds, condemnation awards or otherwise;
 
 
3

--------------------------------------------------------------------------------

 
 
(vii)           all present and future claims, liens and remedies if any, of
Pledgor against the Pledged Entity for monies loaned or advanced, for services
rendered or otherwise;
 
(viii)         all of Pledgor’s rights pursuant to any Organizational Document
of the Pledged Entity or at law or in equity, to exercise and enforce every
right, power, remedy, authority, option and privilege of Pledgor relating to the
Pledged Company Interests, including the right to execute any instruments and to
take any and all other action on behalf of and in the name of Pledgor in respect
of the Pledged Company Interests and/or the Pledged Entity to make
determinations, to exercise any election (including election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce or collect
any of the foregoing or any property of the Pledged Entity, to enforce or
execute any checks, or other instruments or orders and to file any claims and to
take any action in connection with any of the foregoing;
 
(ix)           all equity interests or other property now owned or hereafter
acquired by Pledgor as a result of exchange offers, recapitalizations of any
type, contributions to capital, options or other rights relating to the
Collateral;
 
(x)            all “Investment Property”, “Accounts”, “Document of Title”,
“General Intangibles” and “Instruments” (as each such item is defined in the
Code) constituting or relating to any of the other Collateral described in
clauses (i) through (ix) above; and
 
(xi)           all Proceeds of any of the foregoing (including any proceeds of
insurance thereon).
 
3.           Delivery of Collateral; Resignations; Financing Statements.
 
(a)           All certificates or instruments representing or evidencing the
Collateral shall be delivered to and held by or on behalf of Lender pursuant
hereto and shall be accompanied by duly executed instruments of transfer or
assignments in blank, all in form and substance satisfactory to the
Lender.  Upon the occurrence and during the continuance of an Event of Default,
the Lender shall have the right, at any time, in its discretion upon notice to
Pledgor and otherwise in accordance with applicable law, to transfer to or to
register in the name of the Lender or its nominee any or all of the
Collateral.  Concurrently with the execution and delivery of this Agreement,
Pledgor is delivering to the Lender an assignment of limited liability company
interest endorsed by Pledgor in blank (an “Assignment of Interest”), in the form
set forth on Exhibit A hereto, for the Pledged Company Interests, transferring
all of such Pledged Company Interests in blank, duly executed by Pledgor and
undated.  The Lender shall have the right, at any time in its discretion upon
the occurrence and during the continuance of an Event of Default and without
notice to Pledgor, to transfer to, and to designate on such Pledgor’s Assignment
of Interest, Lender or any Person to whom the Pledged Company Interests are sold
in accordance with the provisions hereof.  In addition, the Lender shall have
the right at any time to exchange any Assignment of Interest representing or
evidencing the Pledged Company Interests, or any portion thereof for one or more
additional or substitute Assignments of Interest representing or evidencing
smaller or larger percentages of the Pledged Company Interests represented or
evidenced thereby, subject to the terms thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Concurrently with the execution of this Agreement, Pledgor shall
deliver to Lender duly executed, undated unconditional and irrevocable
resignations of all officers and directors of the Pledged Entity.  Pledgor shall
cause any and all additional, replacement, substitute or other officers and
directors of the Pledged Entity to deliver to Lender duly executed, undated
unconditional and irrevocable resignations concurrently with the appointment,
engagement, election or other designation of such person as an officer and/or
director, as applicable.  The resignations shall be in form and substance
reasonably acceptable to Lender.  At any time after the occurrence and during
the continuance of an Event of Default, Lender shall have the right to date and
deliver any and/or all such resignations, which shall be effective upon such
dating and delivery.
 
(c)           Concurrently with the execution of this Agreement, Pledgor shall
deliver to Lender for filing all UCC-1 financing statements (if any) in proper
form necessary to perfect the security interests granted hereunder in all
jurisdictions deemed relevant by Lender (such UCC-1 financing statements,
collectively, the “Financing Statement”), and Pledgor agrees to pay any and all
fees or other charges relating to the filing of the Financing Statements and
hereby authorizes and instructs Lender to make such payments by deducting from
the proceeds of the Mezzanine Loan advanced to Pledgor the full amount of such
fees or other charges.  Pledgor hereby authorizes Lender to file Financing
Statements with the description of the Collateral thereon being described as
“all assets of the Debtor” or such other similar designation, without the
signature of Pledgor thereon regardless of whether such Financing Statements are
filed on, prior to, or after the Closing Date.
 
(d)           This Agreement is executed only as security for the Obligations
and, therefore, the execution and delivery of this Agreement shall not subject
Lender to, or transfer or pass to Lender, or in any way affect or modify, the
liability of Pledgor under the Entity Agreement.  In no event shall the
acceptance of this Agreement by the Lender or the exercise by the Lender of any
rights hereunder or assigned hereby constitute an assumption of any liability or
obligation of Pledgor to, under or in connection with the Entity Agreement.
 
4.           Representations and Warranties.  Pledgor represents and warrants as
of the date hereof that:
 
(a)           Approvals.  No authorizations, approvals and consents of, and no
filings and registrations with, any Governmental Authority that have not been
obtained are necessary for (i) the execution, delivery or performance by Pledgor
of this Agreement or for the validity or enforceability thereof, (ii) the grant
by Pledgor of the assignments and security interests granted hereby, or the
pledge by Pledgor of the Collateral pursuant hereto, (iii) the perfection or
maintenance of the pledge, assignment and security interest created hereby
(including the first priority nature of such pledge, assignment and security
interest) except for the delivery of custody of the Pledged Company Interest
certificates to Lender and filing of Financing Statements under the Code, or
(iv) the exercise by the Lender of all rights and remedies in respect of the
Collateral pursuant to this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Ownership.  The Pledged Company Interests constitute all the
issued and outstanding equity and/or membership interests in the Pledged
Entity.  Pledgor is the record and beneficial owner of, and has good and
indefeasible title to the Collateral, free and clear of all pledges, liens,
mortgages, hypothecations, security interests, charges, options or other
encumbrances whatsoever, except the lien and security interest created by this
Agreement.  Pledgor shall not, except as expressly permitted by the Mezzanine
Loan Agreement, directly or indirectly, sell, assign, transfer or otherwise
dispose of, or grant any option with respect to the Collateral.  The Pledged
Company Interests are not and will not be subject to any contractual restriction
upon the transfer thereof to or by the Lender (except for any such restrictions,
if any, contained herein or in any of the other Mezzanine Loan Documents, in the
Senior Loan Documents, and/or under applicable Federal and State securities
laws).
 
(c)           Principal Place of Business; State of Organization; Federal Tax
ID; Organizational Number.  The exact name of Pledgor as it appears on file with
the Secretary of State of Maryland is as set forth in the introductory paragraph
of this Agreement.  Pledgor’s principal place of business is at c/o Capital
Trust, Inc., 410 Park Avenue, New York, NY  10022.  Pledgor is organized under
the laws of the State of Maryland.  Pledgor will not change Pledgor’s principal
place of business or state of organization unless Pledgor has previously
notified the Lender thereof and taken such action as is reasonably necessary or
reasonably requested by the Lender to cause the security interest of the Lender
in the Collateral to continue to be perfected.  Pledgor’s federal tax
identification number is 27-5363166 and Pledgor’s organization identification
number assigned to it by the State of Maryland is D13991534.
 
(d)           Valid Security Interest.  This Agreement creates a valid security
interest in the Collateral, securing the Obligations, and upon delivery of the
certificates evidencing the Pledged Company Interests to Lender and the filing
in the appropriate filing offices of the Financing Statements to be delivered
pursuant to this Agreement, such security interests will be perfected, first
priority security interests, and all filings and other actions necessary to
perfect such security interests will have been duly taken.
 
(e)           Authorization.  Pledgor authorizes the Lender to: (i) subject to
the terms and provisions of Section 8 hereof and in accordance with applicable
law, perform any and all other acts which the Lender in good faith deems
reasonably necessary for the protection and preservation of the Collateral or
its value or the Lender’s security interest therein, including, without
limitation, if an Event of Default has occurred and is continuing, transferring,
registering or arranging for the transfer or registration of the Collateral to
or in the Lender’s own name and receiving the income therefrom as additional
security for the Obligations, as set forth more fully in Section 8 hereof, and
(ii) pay any charges or expenses which the Lender deems reasonably necessary for
the foregoing purpose, but without any obligation on the part of the Lender to
do so (and any amounts so paid shall constitute Obligations hereunder and under
the other Mezzanine Loan Documents to which Pledgor is a party).  Upon delivery
of the certificated Pledged Company Interests to the Lender concurrently with
the execution of this Agreement, Pledgor authorizes the Lender to store, deposit
and safeguard the Collateral.  Any obligation of the Lender for the reasonable
care of the Collateral in the Lender’s possession shall be limited to the same
degree of care which the Lender uses for similar property pledged to the Lender
by other Persons.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           Delivery.  Pledgor has delivered to the Lender true, correct and
complete copies of the Entity Agreement.
 
(g)           Acknowledgment and Consent of Pledged Entity.  Concurrently with
the execution hereof, Pledgor has delivered to the Lender an acknowledgement and
consent of each Pledged Entity duly executed and in the form of Exhibit B
attached hereto and made a part hereof.
 
5.           Covenants.  Pledgor covenants and agrees with Lender, from and
after the date of this Agreement until the Mezzanine Loan (exclusive of any
indemnification or other obligations which are expressly stated in any of the
Mezzanine Loan Documents to survive satisfaction of the Note) is paid in full,
as follows:
 
(a)           Acknowledgements of Pledgor.  If Pledgor shall, as a result of its
ownership of the Pledged Company Interests, become entitled to receive or shall
receive any stock certificate or partnership or regular membership certificate,
as applicable (including any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for any shares of the Pledged Company Interests, or otherwise in
respect thereof, Pledgor shall accept the same as Lender’s agent, hold the same
in trust for Lender and deliver the same forthwith to Lender in the exact form
received, duly endorsed by Pledgor to Lender, if required, together with an
undated stock, regular membership or partnership interest power covering such
certificate duly executed in blank and with, if Lender so requests, signature
guaranteed, to be held by Lender hereunder as additional security for the Debt
and distributed in accordance with the provisions of the Mezzanine Loan
Agreement. Any sums paid upon or in respect of the Pledged Company Interests
upon the liquidation or dissolution of the Pledged Entity shall be paid over to
Lender to be held by it hereunder as additional security for the Debt, and in
case any distribution of capital shall be made on or in respect of the Pledged
Company Interests or any property shall be distributed upon or with respect to
the Pledged Company Interests pursuant to the recapitalization or
reclassification of the capital of the Pledged Entity or pursuant to the
reorganization thereof, the property so distributed shall be delivered to Lender
to be held by it, subject to the terms hereof, as additional security for the
Debt and distributed in accordance with the provisions of the Mezzanine Loan
Agreement. If any sums of money or property so paid or distributed in respect of
the Pledged Company Interests shall be received by Pledgor, Pledgor shall, until
such money or property is paid or delivered to Lender, hold such money or
property in trust for Lender, segregated from other funds of Pledgor, as
additional security for the Debt. Pledgor agrees to cause the Pledged Entity to
deliver to Lender an Acknowledgement and Consent in the form of Exhibit B
attached hereto.  Except during the existence of an Event of Default, nothing
contained herein shall be deemed to prohibit the distribution of funds received
by Pledgor as distributions from the Pledged Entity to its constituent
member(s), but only as and to the extent expressly permitted pursuant to the
Mezzanine Loan Agreement.
  
 
7

--------------------------------------------------------------------------------

 
 
(b)           No Dispositions, Liens, Etc. Without the prior written consent of
Lender, Pledgor shall not, directly or indirectly, (i) vote to enable, or take
any other action to permit, the Pledged Entity to issue any limited liability
company membership interests or to issue any other securities convertible into
or granting the right to purchase or exchange for any or limited liability
company membership interests in the Pledged Entity, or (ii) except as permitted
by the Mezzanine Loan Agreement, sell, assign, transfer, exchange or otherwise
dispose of, or grant any option with respect to, the Collateral, or (iii)
create, incur, authorize or permit to exist any lien or option in favor of, or
any claim of any Person with respect to, any of the Collateral, or any interest
therein, except for the lien provided for by this Agreement.  Pledgor shall
defend the right, title and interest of Lender in and to the Collateral against
the claims and demands of all Persons whomsoever.  Any interest, securities,
lien or option with respect to the Pledged Company Interests issued in violation
of this Agreement and the Mezzanine Loan Agreement shall be void ab initio.
 
(c)           Further Assurances; Power of Attorney.
 
(i)           At any time and from time to time, promptly following receipt of a
written request from Lender, and at the sole expense of Pledgor, Pledgor shall
promptly and duly give, execute, deliver, file and/or record such further
instruments and documents and take such further actions as Lender may reasonably
request for the purposes of obtaining, creating, perfecting, validating or
preserving the full benefits of this Agreement and of the rights and powers
herein granted including filing UCC financing or continuation statements,
provided that the amount of the Mezzanine Loan shall not be increased
thereby.  Pledgor hereby authorizes Lender to file any such financing statement
or continuation statement without the signature of Pledgor to the extent
permitted by law. If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any promissory note, other instrument
or chattel paper, such note, instrument or chattel paper shall be promptly
delivered to Lender, duly endorsed in a manner satisfactory to Lender, to be
held as Collateral pursuant to this Agreement.
 
(ii)           Following the occurrence and during the continuance of an Event
of Default, Lender is hereby appointed, which appointment as attorney-in-fact is
irrevocable and coupled with an interest, the attorney-in-fact of Pledgor for
the purpose of perfecting its security interest in the Collateral.
 
(d)           Limitation on Liens. Pledgor will not create, incur or permit to
exist, will defend the Pledged Company Interests against, and will take all such
other action as is necessary to remove, any lien or claim on or to the Pledged
Company Interests, other than the liens created under this Agreement, and will
defend the right, title and interest of Lender in, to and under the Pledged
Company Interests against the claims and demands of all Persons whomsoever.
 
(e)           Further Identification of Pledged Company Interests.  Pledgor will
furnish to Lender from time to time statements and schedules further identifying
and describing the Pledged Company Interests and such other reports in
connection with the Pledged Company Interests as Lender may reasonably request,
all in reasonable detail.
 
(f)           Changes in Location, Name, Etc.  Pledgor will not, unless (i) it
shall have given ten (10) days’ prior written notice to such effect to Lender
and (ii) all action necessary or advisable, in Lender’s reasonable opinion, to
protect and perfect the liens and security interests intended to be created
under this Agreement with respect to the Collateral shall have been taken,
relocate its chief executive office and/or principal place of business to a new
location, change its name, identity or structure, or reorganize or reincorporate
under the laws of another jurisdiction.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           Taxes.  Pledgor shall pay, and save Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.
 
(h)           Additional Covenants Relating to the Pledged Entity.
 
(i)           Except as expressly permitted under the Mezzanine Loan Agreement
or the Senior Loan Documents and subject to this Section 5(h), Pledgor shall
not, directly or indirectly, without the prior written consent of the Lender,
attempt to or otherwise waive, alter, amend, modify, supplement or change in any
way, or release, subordinate, terminate or cancel in whole or in part, or give
any consent under, any of the instruments, documents, policies or agreements
constituting or governing the Collateral (including, without limitation, the
Entity Agreement or any other organizational document of Pledged Entity) or any
of the rights or interests of Pledgor as party, holder, mortgagee or beneficiary
thereunder.  Pledgor agrees that all rights to do any and all of the foregoing
have been assigned to the Lender, but Pledgor agrees that, upon request from the
Lender from time to time, Pledgor shall do any of the foregoing or shall join
the Lender in doing so or shall confirm the right of the Lender to do so and
shall execute such instruments and undertake such actions as the Lender may
reasonably request in connection therewith.
 
(ii)           Pledgor shall not make any election, compromise, adjustment or
settlement in respect of any of the Collateral.
 
(iii)           the Lender may, in its discretion (and in addition to any
similar or other rights contained in the other Mezzanine Loan Documents), for
the account and expense of Pledgor, pay any amount or do any act required of
Pledgor hereunder or requested by the Lender to preserve, protect, maintain or
enforce the obligations of Pledgor under this Agreement, the Collateral or the
security interests granted herein, provided Pledgor has failed to pay such
amount or take such action within twenty (20) days after written demand by the
Lender.  Any such payment shall be deemed an advance by the Lender to Pledgor
and shall be payable by such Pledgor within twenty (20) days after written
demand together with interest thereon at the Default Rate from the expiration of
such twenty (20) day period until paid.
 
 
9

--------------------------------------------------------------------------------

 
 
(iv)           Pledgor waives (i) all rights to require the Lender to proceed
against any other Person, entity or collateral or to exercise any remedy set
forth herein or in any other agreement, (ii) the defense of the statute of
limitations in any action upon any of the Obligations, (iii) any right of
subrogation or interest in the Obligations or Collateral until all Obligations
have been paid and performed in full, (iv) any rights to notice of any kind or
nature whatsoever, unless specifically required in this Agreement, or
non-waivable under any applicable law, and (v) to the extent permissible, its
rights under Section 9-207 of the Code.  Pledgor agrees that the Collateral,
other collateral or any other guarantor or endorser may be released, substituted
or added with respect to the Obligations, in whole or in part, without releasing
or otherwise affecting the liability of Pledgor, the pledge and security
interests granted hereunder, or this Agreement.  The Lender is entitled to all
of the benefits of a secured party set forth in Section 9-207 of the Code.
 
6.           Registration of Pledge; Control of Collateral, Etc..
 
(a)           “Certificated Security” under Article 8.  Pledgor agrees that the
Pledged Company Interests constitute “securities” (as defined in Section
8-102(a)(15) of the Code), and Pledgor covenants and agrees that (i) the Pledged
Company Interests are not and will not be dealt in or traded on securities
exchanges or securities markets, (ii) the terms of Entity Agreement and the
terms of the Pledged Company Interests provide and shall continue to provide
that the Pledged Company Interests constitute “certificated securities” within
the meaning of, and governed by, Article 8 of the Code, and (iii) the Pledged
Company Interests are and shall continue to be evidenced by a certificate, which
certificate shall be delivered to and held by Lender as additional security for
the repayment of the Obligations.
 
(b)           Registration of Pledge; Control of Collateral.  To better assure
the perfection of the security interest of Lender in the Pledged Company
Interests, concurrently with the execution and delivery of this Agreement,
Pledgor shall send written instructions in the form of Exhibit C hereto to the
Pledged Entity, and shall cause the Pledged Entity to, and the Pledged Entity
shall, deliver to Lender the Confirmation Statement and Instruction Agreement in
the form of Exhibit D hereto.  Notwithstanding anything in this paragraph,
neither the written instructions nor the Confirmation Statement and Instruction
Agreement shall be construed as expanding the rights of the Lender to give
instructions with respect to the Collateral beyond such rights set forth in this
Agreement.
 
7.           Cash Dividends; Voting Rights.  Subject to the terms of the
Mezzanine Loan Documents, and unless an Event of Default shall have occurred and
be continuing, Pledgor shall be permitted to receive all regular limited
liability company membership interest distributions or cash dividends actually
paid in the normal course of business of the Pledged Entity (and to further
distribute the same to its constituent member(s), but only as and to the extent
expressly permitted pursuant to the Mezzanine Loan Agreement), and to exercise
all voting and regular limited liability company membership interests or rights
with respect to the Pledged Company Interests, provided that no vote shall be
cast or right exercised or other action taken which, in Lender’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Mezzanine Loan Agreement, the
Note, this Agreement or any other Mezzanine Loan Documents.  Any vote that would
result in a change in or violation of the “Single Purpose Entity” covenants set
forth in the Mezzanine Loan Agreement shall be void ab initio.  If an Event of
Default shall occur and be continuing, all of Pledgor’s rights to vote, grant
consents, approvals or waivers or otherwise exercise membership or other rights
with respect to Pledged Company Interests and all rights of Pledgor to receive
dividends, distributions or other payments with respect to Pledged Company
Interests or any other Collateral, shall cease.
 
 
10

--------------------------------------------------------------------------------

 
 
8.           Rights of Lender.  (a)  Subject to the terms of the Mezzanine Loan
Documents, if an Event of Default shall have occurred and be continuing, Lender
shall have the right to receive any and all income, cash dividends,
distributions, proceeds or other property received or paid in respect of the
Pledged Company Interests or the other Collateral and make application thereof
to the Debt, in such order as Lender, in its sole discretion, may elect, in
accordance with the Mezzanine Loan Documents.  If an Event of Default shall have
occurred and be continuing, then all such Pledged Company Interests at Lender’s
option, shall be registered in the name of Lender or its nominee (if not already
so registered), and Lender or its nominee may thereafter exercise (i) all
voting, and all regular limited liability company membership and other rights
pertaining to the Pledged Company Interests and/or the other Collateral and (ii)
any and all rights of conversion, exchange, and subscription and any other
rights, privileges or options pertaining to such Pledged Company Interests as if
it were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Pledged Company Interests upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the organizational structure of the Pledged Entity or upon the exercise by
Pledgor or Lender of any right, privilege or option pertaining to such Pledged
Company Interests, and in connection therewith, the right to deposit and deliver
any and all of the Pledged Company Interests with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as it may determine), all without liability except to account for
property actually received by it, but Lender shall have no duty to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing.
 
(b)           The rights of Lender under this Agreement shall not be conditioned
or contingent upon the pursuit by Lender of any right or remedy against Pledgor
or against any other Person which may be or become liable in respect of all or
any part of the Debt or against any other security therefor, guarantee thereof
or right of offset with respect thereto. Lender shall not be liable for any
failure to demand, collect or realize upon all or any part of the Collateral or
for any delay in doing so, nor shall it be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Pledgor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.
 
(c)           Upon the satisfaction in full of the Obligations (exclusive of any
indemnification or other obligations which are expressly stated in any of the
Mezzanine Loan Documents to survive satisfaction of the Note), Lender’s rights
under this Agreement shall terminate and Lender shall execute and deliver to
Pledgor UCC-3 termination statements or similar documents and agreements to
terminate all of Lender’s rights under this Agreement and all other Mezzanine
Loan Documents, and Lender shall promptly return to Pledgor any certificated
Collateral and the assignments in blank of the Pledged Company Interests.
 
(d)           Pledgor also authorizes Lender, at any time and from time to time,
following the occurrence and during the continuance of an Event of Default, to
execute, in connection with the sale provided for in Sections 9 or 10 hereof,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral.
 
 
11

--------------------------------------------------------------------------------

 
 
(e)           The powers conferred on Lender hereunder are solely to protect
Lender’s interest in the Collateral and shall not impose any duty upon Lender to
exercise any such powers. Lender shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or Lenders shall be responsible to
Pledgor for any act or failure to act hereunder except for its or their gross
negligence or willful misconduct.
 
(f)           If Pledgor fails to perform or comply with any of its agreements
contained herein and Lender, as provided for by the terms of this Agreement,
shall itself perform or comply, or otherwise cause performance or compliance,
with such agreement, the out-of-pocket expenses of Lender incurred in connection
with such performance or compliance, together with interest at the Default Rate
if such expenses are not paid on demand, shall be payable by Pledgor to Lender
on demand and shall constitute obligations secured hereby.
 
9.           Remedies.  If an Event of Default shall occur and be continuing,
Lender may exercise, in addition to all other rights and remedies granted in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Debt:
 
(a)           all rights and remedies of a secured party under the Code (whether
or not said Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including the right, to the maximum extent
permitted by law, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral as if Lender were the sole and absolute
owner thereof (and Pledgor agrees to take all such action as may be reasonably
appropriate to give effect to such right);
 
(b)           Lender may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;
 
(c)           Lender in its discretion may, in its name or in the name of
Pledgor or otherwise, demand, sue for, collect, direct payment of or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so.
 
 
12

--------------------------------------------------------------------------------

 
 
Upon the occurrence of an and during the continuance, without limiting the
generality of the foregoing, Lender, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below or otherwise required hereby or
pursuant to any of the other Mezzanine Loan Documents) to or upon Pledgor, the
Pledged Entity or any other Person (all and each of which demands, presentments,
protests, advertisements and notices, or other defenses, are hereby waived to
the extent permitted under applicable law), may in such circumstances forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, assign, give option or options to purchase
or otherwise dispose of and deliver the Collateral or any part thereof (or
contract to do any of the foregoing), in one or more parcels at public or
private sale or sales, in the over-the-counter market, at any exchange, broker’s
board or office of Lender or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best in its sole discretion,
for cash or on credit or for future delivery without assumption of any credit
risk. Lender shall have the right, without notice or publication, to adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for such sale, and any such sale may be
made at any time or place to which the same may be adjourned without further
notice. Lender shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption of Pledgor, which right or equity of redemption is hereby waived or
released. Lender shall apply any Proceeds from time to time held by it and the
net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred therein or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of Lender
hereunder, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the Debt, in such order as Lender may elect, and
only after such application and after the payment by Lender of any other amount
required by any provision of law, including Section 9-610 and 9-615 of the Code,
need Lender account for the surplus, if any, to Pledgor. To the extent permitted
by applicable law, Pledgor waives all claims, damages and demands it may acquire
against Lender arising out of the exercise by Lender of any of its rights
hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least ten (10) days before such sale or other disposition.
 
(d)           The rights, powers, privileges and remedies of Lender under this
Agreement are cumulative and shall be in addition to all rights, powers,
privileges and remedies available to Lender at law or in equity. All such
rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently without impairing the rights of Lender hereunder.
 
10.           Private Sales.  (b)  Pledgor recognizes that Lender may be unable
to effect a public sale of any or all of the Pledged Securities, by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof.  Pledgor acknowledges and agrees that any private sale may result in
prices and other terms less favorable to Lender than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of being a private sale. Lender shall be under no obligation to
delay a sale of any of the Pledged Company Interests for the period of time
necessary to permit the Pledged Entity or Pledgor to register such securities
for public sale under the Securities Act of 1933, as amended, or under
applicable state securities laws, even if the Pledged Entity or Pledgor would
agree to do so.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           To the extent permitted under applicable law, Lender shall not be
required to conduct any foreclosure sale of any part of the Collateral.  If an
Event of Default shall have occurred and be continuing, Lender may, in its sole
and absolute discretion but only to the extent permitted by applicable law,
retain and acquire for itself and/or its designees or nominees, the Collateral
by instructing Pledgor to register on its ledgers and books Lender’s acquisition
of the Collateral and each Certificate which embodies the Pledged Company
Interests, subject to any rights of Pledgor to object in accordance with the
Code, if Pledgor has not renounced or waived such rights in accordance with the
Code. In connection therewith, Lender shall have the right to complete any
endorsements in its favor on the Certificates or any other certificated
securities or instruments which at any time are part of the Collateral.
 
(c)           Pledgor further shall use its commercially reasonable efforts to
do or cause to be done all such other acts as may be reasonably necessary to
make any sale or sales of all or any portion of the Pledged Company Interests
pursuant to this Section 10 valid and binding and in compliance with any and all
other requirements of applicable law. Pledgor further agrees that a breach of
any of the covenants contained in this Section 10 will cause irreparable injury
to Lender, that Lender has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section 10
shall be specifically enforceable against Pledgor, and Pledgor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred under
the Mezzanine Loan Agreement.
 
(d)           Lender shall not incur any liability as a result of the sale of
any Collateral, or any part thereof, at any private sale conducted in a
commercially reasonable manner, it being agreed that some or all of the
Collateral is or may be of one or more types that threaten to decline speedily
in value and that are not customarily sold in a recognized market. Pledgor
hereby waives any claims against Lender arising by reason of the fact that the
price at which any of the Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Debt, even if Lender accepts the first
offer received and does not offer any Collateral to more than one offeree.
 
(e)           Lender has advised Pledgor that Securities and Exchange Commission
staff personnel have issued various No-Action Letters describing procedures
which, in the view of the Securities and Exchange Commission staff, permit a
foreclosure sale of securities to occur in a manner that is public for purposes
of Article 9 of the Code, yet not public for purposes of Section 4(2) of the
Securities Act of 1933.  The Code permits Pledgor to agree on the standards for
determining whether Lender has complied with its obligations under Article 9 of
the Code.  Pursuant to the Code, each Pledgor specifically agrees (x) that it
shall not raise any objection to Lender’s purchase of the Pledged Company
Interests (through bidding on the obligations or otherwise) and (y) that a
foreclosure sale conducted in conformity with the principles set forth in the
No-Action Letters (i) shall be considered to be a “public” sale for purposes of
the Code; (ii) will be considered commercially reasonable notwithstanding that
Lender has not registered or sought to register the Pledged Company Interests
under the applicable securities laws, even if any Pledgor or any Pledged Entity
agrees to pay all costs of the registration process; and (iii) shall be
considered to be commercially reasonable notwithstanding that Lender purchases
the Pledged Company Interests at such a sale.
 
 
14

--------------------------------------------------------------------------------

 
 
(f)           Pledgor agrees that Lender shall not have any general duty or
obligation to make any effort to obtain or pay any particular price for any
Pledged Company Interests sold by Lender pursuant to this Agreement.  Lender,
may, in its sole discretion, among other things, accept the first offer
received, or decide to approach or not to approach any potential
purchasers.  Without in any way limiting the Lender’s right to conduct a
foreclosure sale in any manner which is considered commercially reasonable,
Pledgor hereby agrees that any foreclosure sale conducted in accordance with the
following provisions shall be considered a commercially reasonable sale and
hereby irrevocably waives any right to contest any such sale:
 
(i)           The Lender conducts the foreclosure sale in the State of New York,
City of New York, Borough of Manhattan,
 
(ii)           The foreclosure sale is conducted in accordance with the laws of
the State of New York,
 
(iii)           Not less than ten (10) days in advance of the foreclosure sale,
the Lender notifies Pledgor at the address set forth herein of the time and
place of such foreclosure sale,
 
(iv)           The foreclosure sale is conducted by an auctioneer licensed in
the State of New York and is conducted in a reasonably convenient office
location (which may be the offices of the Lender’s legal counsel) or in front of
the New York Supreme Court located in New York City or such other New York State
Court in the City of New York, County of New York, having jurisdiction over the
Collateral on any Business Day between the hours of 9:00 a.m. and 5:00 p.m.,
 
(v)           The notice of the date, time and location of the foreclosure sale
is published in The New York Times, the New York Law Journal or The Wall Street
Journal (or such other daily newspaper widely circulated in New York, New York)
and the Baltimore Sun (or such other daily newspaper widely circulated in the
State of Maryland) for seven (7) consecutive days prior to the date of the
foreclosure sale, and
 
(vi)           The Lender sends notification of the foreclosure sale to all
secured parties identified as a result of a search of the Code financings
statements in the filing offices located in the States of Maryland and New York
conducted not later than ten (10) days and not earlier than thirty (30) days
before such notification date.
 
11.           Limitation on Duties Regarding Collateral.  Lender’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as Lender deals with similar
securities and property for its own account. Neither Lender nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of Pledgor or otherwise.
 
12.           Certificates; Financing Statements; Other Documents.  On the date
hereof, Pledgor hereby authorizes Lender to file the Financing Statements with
respect to the Collateral.  Pledgor agrees to deliver any other document or
instrument which Lender may reasonably request with respect to the Collateral
for the purposes of (a) evidencing and/or perfecting the security interest in
the Collateral granted by Pledgor to Lender, and (b) obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted.
 
 
15

--------------------------------------------------------------------------------

 
 
13.           Attorney-in-Fact.  Without limiting any rights or powers granted
by this Agreement to Lender, upon the occurrence and during the continuance of
an Event of Default Lender is hereby appointed, which appointment as
attorney-in-fact is irrevocable and coupled with an interest, the
attorney-in-fact of Pledgor for the purpose of carrying out the provisions of
this Agreement and taking any action and executing any instruments which Lender
may deem necessary or advisable to accomplish the purposes hereof including:
 
(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
 
(b)           to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;
 
(c)           to file any claims or take any action or institute any proceedings
that the Agent may deem necessary or desirable for the perfection and/or
collection of any of the Collateral or otherwise to enforce the rights of
Lender, with respect to any of the Collateral; and
 
(d)           to execute, in connection with the sale provided for in Section 9
or 10, any endorsement, assignments, or other instruments of conveyance or
transfer with respect to the Collateral.
 
If so requested by Lender, Pledgor shall ratify and confirm any such sale or
transfer by executing and delivering to Lender at Pledgor’s expense all proper
deeds, bills of sale, instruments of assignment, conveyance of transfer and
releases as may be reasonably designated in any such request.
 
14.           Indemnity.  (c)  Pledgor shall indemnify and hold harmless Lender
and its directors, officers, employees, agents and contractors from and against
any and all liability, loss, expense, cost or damage which any of them may
suffer or incur and which arises out of or results from:
 
(i)           this Agreement, the grant, pledge and assignment of security under
this Agreement and/or the exercise of any right, remedy or power hereunder,
except to the extent that it is finally judicially determined that any such
liability, loss, expense, cost or damage resulted from the gross negligence,
fraud or willful misconduct of any indemnified person; or
 
(ii)           any claim or any alleged obligation, liability or duty on the
part of Lender to perform or discharge on behalf of Pledgor any obligation,
liability or duty of Pledgor which arises or accrues prior to the date, if ever,
on which Lender acquires title to the Collateral by foreclosure, assignment in
lieu of foreclosure or otherwise.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           Pledgor shall reimburse each person indemnified under this Section
14 within five (5) Business Days after demand by Lender or such indemnified
person for the full amount of any indemnity to which such person may be entitled
hereunder, which shall include all of such person’s reasonable costs and
expenses with respect thereto (including court costs and reasonable attorneys’
fees and related expenses as and when incurred), and the full amount of
Pledgor’s indemnity obligation shall be considered to be part of the Debt and
shall be secured hereby. The indemnity set forth in this Section 14 shall
survive the termination of this Agreement.
 
(c)           Notwithstanding anything contained herein or in any of the other
Mezzanine Loan Documents to the contrary, Pledgor will not be liable for any
losses described in this Section 14, which occur following the effective date of
a transfer of title to the Collateral to Lender or its Affiliates, in
foreclosure or otherwise.
 
(d)           The occurrence of an “Event of Default” under and as defined in
the Mezzanine Loan Agreement or in any of the other Mezzanine Loan Documents
shall constitute an event of default by Pledgor hereunder.
 
15.           Miscellaneous.
 
(a)           Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
 
(b)           Headings. The Article and/or Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
 
(c)           No Waiver; Cumulative Remedies. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Pledgor pursuant to this
Agreement or the other Mezzanine Loan Documents, or existing at law or in equity
or otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon and during the continuance of an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Pledgor shall not be construed to be a waiver
of any subsequent Default or Event of Default by Pledgor or to impair any
remedy, right or power consequent thereon.
 
 
17

--------------------------------------------------------------------------------

 
 
(d)           Waivers and Amendments; Successors and Assigns. No modification,
amendment, extension, discharge, termination or waiver of any provision of this
Agreement, or of the Note, or of any other Mezzanine Loan Document, nor consent
to any departure by Pledgor therefrom, shall in any event be effective unless
the same shall be in a writing signed by the party against whom enforcement is
sought, and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given. Except as otherwise expressly
provided herein, no notice to, or demand on Pledgor, shall entitle Pledgor to
any other or future notice or demand in the same, similar or other
circumstances. This Agreement shall be binding upon and shall inure to the
benefit of Pledgor and its successors and assigns and shall inure to the benefit
of Lender and its successors and assigns; provided Pledgor shall not have any
right to assign its rights hereunder. The rights of Lender under this Agreement
shall automatically be transferred to any transferee to which Lender transfers
its interest in the Note and the Mezzanine Loan Agreement.
 
(e)           Notices. All notices, demands, requests, consents, approvals or
other communications required or permitted to be given hereunder to Lender or
Pledgor or which are given to Lender or Pledgor with respect to this Agreement
shall be in writing and otherwise given in accordance with Section 7.6 of the
Mezzanine Loan Agreement.
 
(f)           Irrevocable Authorization and Instruction to the Pledged Entity.
Each Pledgor hereby authorizes and instructs the Pledged Entity and any servicer
of the Mezzanine Loan to comply with any instruction received by it from Lender
in writing that (i) states that an Event of Default has occurred and (ii) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from Pledgor, and Pledgor agrees that the Pledged Entity
and any servicer shall be fully protected in so complying.
 
(g)           Acknowledgement and Consent. Pledgor shall cause the Pledged
Entity to deliver to Lender an Acknowledgement and Consent in the form of
Exhibit C attached hereto, acknowledging its receipt of a copy of this Agreement
and its consent to the terms hereof.
 
(h)           Counterparts. This Agreement may be executed in any number of
counterparts and all the counterparts taken together shall be deemed to
constitute one and the same instrument.
 
(i)           No Third Party Beneficiaries. This Agreement is entered into for
the benefit of the parties hereto, and no third parties shall have any direct
rights hereunder.
 
(j)           Remedies of Pledgor.  In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where, by law or under this Agreement or any other Mezzanine
Loan Documents to which Pledgor is a party, the Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, neither the Lender
nor its agents shall be liable for any monetary damages (including, without
limitations, special, consequential and/or punitive damages) and Pledgor’s sole
remedy shall be limited to commencing an action seeking injunctive relief or
declaratory judgment.  Any action or proceeding to determine whether the Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.
 
(k)           SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
 
 
18

--------------------------------------------------------------------------------

 
 
(A)           THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.  TO
THE FULLEST EXTENT PERMITTED BY LAW, EACH OF LENDER AND PLEDGOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT OR THE OTHER MEZZANINE LOAN DOCUMENTS,
AND THIS AGREEMENT AND THE OTHER MEZZANINE LOAN DOCUMENTS SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
(B)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR PLEDGOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND EACH OF LENDER AND PLEDGOR
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF LENDER
AND PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING.  IN THE EVENT PLEDGOR CEASES TO MAINTAIN AN
OFFICE IN THE STATE OF NEW YORK, PLEDGOR SHALL PROMPTLY APPOINT AN AUTHORIZED
AGENT AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK.  PLEDGOR FURTHER AGREES THAT
SERVICE OF PROCESS UPON PLEDGOR OR SAID AGENT, AS APPLICABLE, AT PLEDGOR’S OR
ITS AGENT’S ADDRESS (AS APPLICABLE) TOGETHER WITH WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO PLEDGOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON PLEDGOR IN ANY SUCH SUIT, ACTION
OR PROCEEDING IN THE STATE OF NEW YORK.  PLEDGOR (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, IF ANY, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST PLEDGOR IN ANY OTHER JURISDICTION.
 
 
19

--------------------------------------------------------------------------------

 
 
(C)           PLEDGOR AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE MEZZANINE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY PLEDGOR AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH OF LENDER AND PLEDGOR IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY PLEDGOR AND LENDER.
 
(l)           Irrevocable Proxy. Solely with respect to Article 8 Matters,
Pledgor hereby irrevocably grants and appoints Lender, from the date of this
Agreement until the termination of this Agreement in accordance with its terms,
as Pledgor’s true and lawful proxy, for and in Pledgor’s name, place and stead
to vote the Pledged Company Interests, whether directly or indirectly,
beneficially or of record, now owned or hereafter acquired, with respect to such
Article 8 Matters.  The proxy granted and appointed in this Section 15(l) shall
include the right to sign Pledgor’s name (as a member or partner, as the case
may be, of each of the Pledged Entity) to any consent, certificate or other
document relating to any Article 8 Matter and the Pledged Company Interests and
Pledged Managing Entity Interests that applicable law may permit or require, to
cause the Pledged Company Interests to be voted in accordance with the preceding
sentence.  Pledgor hereby represents and warrants that there are no other
proxies and powers of attorney with respect to an Article 8 Matter that Pledgor
may have granted or appointed.  Pledgor will not give a subsequent proxy or
power of attorney or enter into any other voting agreement with respect to the
Pledged Company Interests or the Pledged Managing Entity Interests with respect
to any Article 8 Matter and any attempt to do so with respect to an Article 8
Matter shall be void and of no effect. The proxies and powers granted by the
Pledgor pursuant to this Agreement are coupled with an interest and are given to
secure the performance of the Pledgor’s obligations.
 
[Signature Page Immediately Follows]
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
set forth above.
 

 
PLEDGOR:
 
CT LEGACY REIT MEZZ BORROWER, INC.,
a Maryland corporation
         
 
By:
/s/ Geoffrey G. Jervis     Name:   
Geoffrey G. Jervis
    Its:
Chief Financial Officer
         

 
 
 
 
 
Pledge and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
DESCRIPTION OF PLEDGED MEMBERSHIP INTERESTS
 

 
Pledged Entity
 
Owner
 
Class of
Membership/
Partnership
Interest
 
Percentage of
Membership/
Partnership
Interests
1.
CT Legacy Asset, LLC, a Delaware limited liability company
 
CT Legacy REIT Mezz Borrower, Inc., a Maryland corporation
 
Membership
 
100%


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF ASSIGNMENT OF LIMITED LIABILITY COMPANY INTEREST
 
(See attached.)
 
 
 
 
 

--------------------------------------------------------------------------------

 
Execution Version
 
ASSIGNMENT OF LIMITED LIABILITY COMPANY INTEREST
 
THIS ASSIGNMENT OF LIMITED LIABILITY COMPANY INTEREST dated as of March __, 2011
made by CT LEGACY REIT MEZZ BORROWER, INC., a Maryland corporation (together
with its successors and assigns, collectively, “Assignor”) to
___________________________ (“Assignee”).
 
RECITALS
 
The undersigned has entered into the Pledge and Security Agreement, dated as of
the date hereof (such Agreement, as it may be amended or otherwise modified from
time to time, the “Pledge Agreement”), with Five Mile Capital II CT Mezz SPE LLC
(together with their successors and assigns, collectively, “Lender”). Unless
otherwise noted, terms defined in the Pledge Agreement are used herein as
defined therein.
 
Assignor is the sole member of CT Legacy Asset, LLC, a Delaware limited
liability company (the “Company”), existing under and evidenced by that certain
Operating Agreement of CT Legacy Asset, LLC, dated as of March __, 2011 (such
agreement, as it may be further amended, supplemented or otherwise modified from
time to time, the “Operating Agreement”). Under the Operating Agreement,
Assignor has certain rights, title and interest in and to the Company and the
property and assets of the Company (collectively, the “Interest”).  The Interest
represents one hundred percent (100%) of Assignor’s ownership interest in the
Company.
 
Pursuant to the Pledge Agreement, Assignor has agreed to execute and deliver
this Assignment.
 
NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:
 
1.           Assignment of Assigned Interest.  As of the Effective Date (as
defined in Section 8 herein), Assignor hereby sells, transfers, conveys and
assigns (without recourse and, except as set forth herein, representation or
warranty) (collectively, the “Assignment”) to Assignee all of Assignor’s right,
title and interest in and to the Interest and of its rights under the Operating
Agreement, including, without limitation, all its (a) rights to receive moneys
due and to become due under or pursuant to the Operating Agreement, (b) rights
to receive proceeds of any insurance, indemnity, warranty or guaranty with
respect to the Operating Agreement, (c) claims for damages arising out of or for
breach of or default under the Operating Agreement, and (d) rights to perform
thereunder and to compel performance, and otherwise exercise all rights and
remedies thereunder.  Assignor’s right, title and interest in the Interest and
of Assignor’s rights under the Operating Agreement that are being assigned to
the Assignee pursuant to this Agreement are hereinafter referred to as the
“Assigned Interest”.
 
2.           Capital Account.  On the Effective Date, the portion of all profits
and losses, and all other items of income, gain, loss, deduction or credit,
allocable to the Assigned Interest shall be credited or charged, as the case may
be, to Assignee and Assignee shall be entitled to the portion of all
distributions, payments or other allocations payable in respect of the Assigned
Interest, regardless of the source of such distributions, payments or other
allocations or the date on which they were earned.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of the Assignor.  Assignor
represents to Assignee as of the Effective Date, that:
 
A.           This Assignment has been duly executed and delivered by Assignor
and is a valid and binding obligation of Assignor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and general principles of equity; and
 
B.           Assignor is the sole owner of the Assigned Interest free and clear
of any liens, except for the liens created by the Pledge Agreement.
 
4.           Further Assurances.  Each of Assignor and Assignee mutually agrees
to cooperate at all times from and after the date hereof with respect to any of
the matters described herein, and to execute such further deeds, bills of sale,
assignments, releases, assumptions, notifications or other documents as may be
reasonably requested for the purpose of giving effect to, evidencing or giving
notice of the assignment evidenced hereby.
 
5.           Successors and Assigns.  This Assignment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective permitted
successors and assigns.
 
6.           Modification and Waiver.  No supplement, modification, waiver or
termination of this Assignment or any provisions hereof shall be binding unless
executed in writing by all parties hereto.
 
7.           Counterparts.  Any number of counterparts of this Assignment may be
executed. Each counterpart will be deemed to be an original instrument and all
counterparts taken together will constitute one agreement. Delivery of an
executed counterpart of a signature page to this Assignment by telecopier shall
be as effective as delivery of a manually executed counterpart of this
Assignment.
 
8.           Execution; Effective Date. This Assignment will be binding and
effective and will result in the assignment of the Assigned Interest on the date
first written above (the “Effective Date”).
 
9.           Governing Law.  This Assignment will be governed by the laws of the
State of New York.
 
[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed and delivered effective as of the Effective Date.
 

 
ASSIGNOR:
 
 
CT LEGACY REIT MEZZ BORROWER, INC.,
a Maryland corporation
         
 
By:
      Name:          Its:            

 
 
[Signatures Continue on Following Page]
 
 
 
 
 
 
Assignment of Limited Liability Company Interest
 
 
 

--------------------------------------------------------------------------------

 



 
ASSIGNEE:
      ,              
 
By:
      Name:          Title:               

 
 
 
 
 
Assignment of Limited Liability Company Interest
 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT B
 
FORM OF ACKNOWLEDGMENT AND CONSENT
 
(See attached.)
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT AND CONSENT
 
CT Legacy Asset, LLC, a Delaware limited liability company (“AssetCo”) hereby
acknowledges receipt of a copy of the Pledge and Security Agreement (the “Pledge
Agreement”) and agrees that Pledgor (as defined in the Pledge Agreement) is
bound thereby.  AssetCo agrees to notify Lender (as defined in the Pledge
Agreement) promptly in writing of the occurrence of any of the events described
in Section 5(a) of the Pledge Agreement.
 
Dated: as of March __, 2011
 

 
CT Legacy Asset, LLC,
a Delaware limited liability company
           
 
By:  
        Name:           Title:     

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF INSTRUCTIONS TO ISSUER
 
(See attached.)
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
INSTRUCTION TO ISSUER
 
March __. 2011
 
To:           CT Legacy Asset, LLC
 
In accordance with the requirements of that certain Pledge and Security
Agreement, dated as the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Pledge Agreement”) (capitalized terms used but
not defined herein as therein defined), made by CT LEGACY REIT MEZZ BORROWER,
INC., a Maryland corporation (“Pledgor”), in favor of Five Mile Capital II CT
Mezz SPE LLC (together with its successors and assigns, the “Lender”), you are
hereby instructed (i) that the membership interest described below is and shall
be deemed to be securities under the Code and (ii) to register the pledge of the
following interests as follows:
 
100% the undersigned’s membership interest in CT LEGACY ASSET, LLC, a Delaware
limited liability company (the “Pledged Entity”), as listed on Schedule A to the
Pledge Agreement, together with all membership interest certificates, options,
or rights of any nature whatsoever which now exist or hereafter may be issued or
granted by Pledged Entity to Pledgor while this Agreement is in effect and all
other ownership interests of Pledgor in Pledged Entity (collectively, the
“Pledged Company Interests”), including, without limitation, all of the
following property now owned or at any time hereafter acquired by Pledgor or in
which Pledgor now has or at any time in the future may acquire any right, title
or interest:
 
(i)           all Pledged Company Interests;
 
(ii)           all securities, moneys or property representing dividends or
interest on any of the Pledged Company Interests, or representing a distribution
in respect of the Pledged Company Interests, or resulting from a split up,
revision, reclassification or other like change of the Pledged Company Interests
or otherwise received in exchange therefor, and any subscription warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Company Interests, but excluding only any distributions received by
Pledgor and further distributed to its constituent members in accordance with
the express terms of the Mezzanine Loan Agreement;
 
(iii)           all right, title and interest of Pledgor in, to and under any
policy of insurance payable by reason of loss or damage to the Pledged Company
Interests and any other Collateral;
 
(iv)           all rights, privileges, authority and power arising from
Pledgor’s interest in the Pledged Entity (provided, however, that, so long as no
Event of Default has occurred, Pledgor may exercise such rights, privileges,
authority and power vested in Pledgor as a member or partner of the Pledged
Entity) and ownership of the Collateral;
 
 
 

--------------------------------------------------------------------------------

 
 
(v)           the capital of Pledgor in the Pledged Entity and any and all
profits, losses, distributions and allocations attributable thereto as well as
the proceeds of any distribution thereof, whether arising under the terms of any
of the following documents, as applicable: the Entity Agreement, the Pledged
Entity’s certificate of formation, any certificates of limited liability company
membership interests of the Pledged Entity, and all amendments or modifications
of any of the foregoing (each an “Organizational Document” and collectively, the
“Organizational Documents”), but excluding only any distributions received by
Pledgor and further distributed to its constituent members in accordance with
the express terms of the Mezzanine Loan Agreement;
 
(vi)           all other payments, if any, due or to become due to Pledgor in
respect of the Collateral, under or arising out of any Organizational Document
of the Pledged Entity, or otherwise, whether as contractual obligations,
damages, insurance proceeds, condemnation awards or otherwise;
 
(vii)           all present and future claims, liens and remedies if any, of
Pledgor against the Pledged Entity for monies loaned or advanced, for services
rendered or otherwise;
 
(viii)           all of Pledgor’s rights pursuant to any Organizational Document
of the Pledged Entity or at law or in equity, to exercise and enforce every
right, power, remedy, authority, option and privilege of Pledgor relating to the
Pledged Company Interests, including the right to execute any instruments and to
take any and all other action on behalf of and in the name of Pledgor in respect
of the Pledged Company Interests and/or the Pledged Entity to make
determinations, to exercise any election (including election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce or collect
any of the foregoing or any property of the Pledged Entity, to enforce or
execute any checks, or other instruments or orders and to file any claims and to
take any action in connection with any of the foregoing;
 
(ix)           all equity interests or other property now owned or hereafter
acquired by Pledgor as a result of exchange offers, recapitalizations of any
type, contributions to capital, options or other rights relating to the
Collateral;
 
(x)           all “Investment Property”, “Accounts”, “Document of Title”,
“General Intangibles” and “Instruments” (as each such item is defined in the
Code) constituting or relating to any of the other Collateral described in
clauses (i) through (ix) above; and
 
(xi)           all Proceeds of any of the foregoing (including any proceeds of
insurance thereon).
 
[NO FURTHER TEXT ON THIS PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
You are hereby further authorized and instructed to execute and deliver to
Lender a Confirmation Statement and Instruction Agreement, substantially in the
form of Exhibit D to the Pledge Agreement and, to the extent provided more fully
therein and subject to the terms and conditions of the Pledge Agreement, to
comply with the instructions of the Lender in respect of the Collateral without
further consent of, or notice to, the undersigned.  Notwithstanding anything in
this paragraph, this instruction shall not be construed as expanding the rights
of the Lender to give instructions with respect to the Collateral beyond such
rights set forth in the Pledge Agreement. In giving this instruction, Pledgor
advises you that no revocation or modification of the instructions contained
herein shall be effective until the Lender shall have given its prior written
consent thereto.
 

 
Very truly yours,
 
PLEDGOR:
 
CT LEGACY REIT MEZZ BORROWER, INC.,
a Maryland corporation
         
 
By:
      Name:          Its:            

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM CONFIRMATION STATEMENT AND INSTRUCTION AGREEMENT
 
(See attached.)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
CONFIRMATION STATEMENT AND INSTRUCTION AGREEMENT
 
March __, 2011
 
To:
FIVE MILE CAPITAL II CT MEZZ SPE LLC

 
Pursuant to the requirements of that certain Pledge and Security Agreement dated
as of the date hereof (as amended, supplements or otherwise modified from time
to time, the “Pledge Agreement”) (capitalized terms used but not defined herein
as therein defined), made by CT LEGACY REIT MEZZ BORROWER, INC., a Maryland
corporation (“Pledgor”), in favor of FIVE MILE CAPITAL II CT MEZZ SPE LLC
(together with its successors and assigns, “Lender”), this Confirmation
Statement and Instruction Agreement relates to those membership interests (the
“Pledged Company Interests”), as further described on Schedule A of the Pledge
Agreement, issued by CT Legacy Asset, LLC, a Delaware limited liability
(“Pledged Entity”) to Pledgor.
 
The Pledged Company Interests (i) are “investment company securities” (within
the meaning of Section 8-103 of the Code and (ii) are not, and shall not be,
dealt in or traded on securities exchanges or in securities markets.
 
The Pledged Company Interests are “securities” (within the meaning of Sections
8-102(a)(15) and 8-103 of the Code), and for purposes of perfecting the security
interest of the Lender therein, Pledged Entity agrees as follows:
 
 
1.
On the date hereof, the registered owners of 100% of the limited liability
company interest in Pledged Entity is CT LEGACY REIT MEZZ BORROWER, INC., a
Maryland corporation; and

 
 
2.
The registered Lender of the Pledged Company Interests is FIVE MILE CAPITAL II
CT MEZZ SPE LLC.

 
There are no liens of the Pledged Entity on the Pledged Company Interests or any
adverse claims thereto for which the Pledged Entity has a duty under Section
8-403 of the Code.  The Pledged Entity has noted the pledge of the Pledged
Company Interests to the Lender on the books and records of the Pledged
Entity.  No other pledge is currently registered or noted on the books and
records of the Pledged Entity with respect to the Pledge Company Interests.
 
Until the Obligations are paid and performed in full (exclusive of provisions
which shall survive full payment), the Pledged Entity, subject to the terms and
conditions of the Pledge Agreement, agrees to: (i) upon the occurrence and
during the continuance of an Event of Default, comply with the instructions of
Lender, without any further consent from Pledgor or any other Person, in respect
of the Collateral after receiving notice of such Event of Default; and (ii) upon
the occurrence and during the continuance of an Event of Default, disregard any
request made by Pledgor or any other person which contravenes the instructions
of Lender with respect to the Collateral. Notwithstanding anything in this
paragraph, this Confirmation Statement and Instruction Agreement shall not be
construed as expanding the rights of Lender to give instructions with respect to
the Collateral beyond such rights set forth in the Pledge Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Very truly yours,
 
 
CT LEGACY ASSET, LLC,
a Delaware limited liability company,
         
 
By:
      Name:          Its:            

 
 
AGREED AND ACKNOWLEDGED:
 
PLEDGOR:
 
CT LEGACY REIT MEZZ BORROWER, INC.,
a Maryland corporation
       
By:
    Name:        Its:          

 
LENDER:
 
 
FIVE MILE CAPITAL II CT MEZZ SPE LLC,
a Delaware limited liability company
 
By:  Five Mile Capital II Equity Pooling LLC,
a Delaware limited liability company, its sole member
 
By:  Five Mile Capital Partners LLC,
a Delaware limited liability company, its manager
         
By:  
      Name:         Title:     

 
 


 